948 A.2d 1285 (2008)
195 N.J. 230
Raymond VAN DUREN, Plaintiff-Respondent,
v.
Leigh E. RZASA-ORMES, Defendant-Appellant.
No. A-52 September Term, 2007
Supreme Court of New Jersey.
Argued March 25, 2008.
Decided June 19, 2008.
Kevin McNulty, argued the cause for appellant (Gibbons, Newark and Schepisi & McLaughlin, Englewood Cliffs, attorneys; Mr. McNulty, Michael R. Griffinger, Newark, John A. Schepisi, Englewood Cliffs and Glenn M. Finkel, on the briefs).
Steven R. Klein, Hackensack, argued the cause for respondent (Cole, Schotz, Meisel, Forman & Leonard, attorneys; Mr. Klein and Susan M. Usatine, on the briefs).
David G. Evans, Pittstown, submitted a brief on behalf of amicus curiae Pacific Legal Foundation.
PER CURIAM.
The judgment of the Appellate Division is affirmed, substantially for the reasons expressed in Judge Parrillo's opinion for the Appellate Division, reported at 394 N.J.Super. 254, 926 A.2d 372 (2007).
For affirmanceChief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO and HOENS7.
OpposedNone.